Exhibit 10.12(1)

 

UNITED PARCEL SERVICE, INC.

DISCOUNTED EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED AND RESTATED

EFFECTIVE OCTOBER 1, 2002

 

AMENDMENT NUMBER ONE

 

Pursuant to authority granted by the Board of Directors of United Parcel
Service, Inc., the Board hereby adopts the following amendment to the United
Parcel Service, Inc. Discounted Employee Stock Purchase Plan (the “Plan”)
pursuant to Section 15 thereof, to add a new Section 12(b) to provide for a
two-year holding period for any shares of Stock acquired pursuant to the Plan
and to make certain other conforming amendments effective for shares purchased
in Purchase Periods beginning on or after October 1, 2005:

 

  1. The third paragraph of Section 11, Delivery of Stock, hereby is amended to
add the phrase “for which the Two-year Period (as defined in § 12(b)) has ended”
to the end of the first sentence of such paragraph and to add the phrase “for
which the Two-year Period has ended” to the end of the last sentence of such
paragraph.

 

  2. The current text of Section 12, Transferability, hereby is renumbered as
subsection (a), with a new heading “Account Balance; Exercise Right,” and
Section 12 hereby is amended to add the following new subsection (b):

 

(b) Shares of Stock . In addition, no shares of Stock acquired by an Eligible
Employee upon the exercise of an option under this Plan may be assigned,
encumbered, alienated, transferred, pledged, or otherwise disposed of in any way
(other than by will or the laws of descent and distribution) for a period of two
years following such acquisition by the Eligible Employee (the “Two-year
Period”) and any attempt to do so shall be without effect. Notwithstanding the
foregoing, an Eligible Employee shall have the right to request that the
Administrator permit a disposition of shares of Stock prior to the end of the
Two-year Period if the Eligible Employee experiences a severe financial hardship
resulting from divorce, an illness or accident of the Eligible Employee, the
Eligible Employee’s spouse, or a dependent of the Eligible Employee, loss of the
Eligible Employee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Employee. The Administrator shall determine whether to grant the
Eligible Employee’s request and the number of shares of Stock that may be
disposed of pursuant to such request. The amount of shares of Stock disposed of
to alleviate the hardship shall be limited to the amount necessary to meet the
hardship.

 

  3.

Section 19, Withholding, hereby is amended to insert the phrase “, pursuant to a



--------------------------------------------------------------------------------

hardship request under § 12(b),” immediately following the term “Eligible
Employee” and immediately prior to the phrase “prior to the expiration of the
holding periods required under Code § 423.”

 

  4. The first sentence of Section 20, Notice of Disqualifying Disposition,
hereby is amended to insert the phrase “, pursuant to a hardship request under §
12(b),” immediately following the term “Eligible Employee” (the third time it
appears in such sentence) and immediately prior to the phrase “disposes of any
of such shares of Stock.”

 

IN WITNESS WHEREOF, the undersigned certifies that United Parcel Service, Inc.,
based upon action by the Board dated June 3, 2005, has caused this Plan
Amendment No. 1 to be adopted.

 

ATTEST:      

UNITEDPARCEL SERVICE, INC.

/s/ Allen E. Hill       /s/ Michael L. Eskew

Allen E. Hill

Secretary

     

MichaelL. Eskew

Chairman

 

2